Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 07/19/2021. Currently, claims 1-20 are pending in the application. Claims 9-18 are withdrawn from Consideration.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1).

Regarding claim 1, Figure 6 of Kim discloses a light emitting display device, comprising:
a substrate (110); 
a semiconductor layer (131) disposed on the substrate; 
a first gate insulating layer (141) disposed on the semiconductor layer; 
a first gate conductor (155f) disposed on the first gate insulating layer; 
a second gate insulating layer (142) disposed on the first gate conductor; 
a second gate conductor (155g) disposed on the second gate insulating layer; 
an interlayer insulating layer (160) disposed on the second gate conductor; 
a data conductor (174) disposed on the interlayer insulating layer; 
a passivation layer (180) disposed on the data conductor; 
a diode first electrode (191) disposed on the passivation layer; 
a partition wall (350) disposed on the diode first electrode and including an opening (351) overlapping the diode first electrode; 
a light emitting layer (370) disposed on the diode first electrode in the opening; and 
a diode second electrode (270) disposed on the light emitting layer, wherein the data conductor (174) includes a first inclined surface (left sidewall surface of 174 over 160) and a second inclined surface (right sidewall surface of 174 over 160) opposing the first inclined surface.

Kim does not explicitly teach that an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174). 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Figure 6 of Kim discloses that the light emitting display device of claim 1, wherein the data conductor (174) overlaps the opening (351). 

Regarding claim 3, Figure 6 of Kim discloses that the light emitting display device of claim 2, wherein the data conductor (174) further includes a third inclined surface (left inclined surface inside 61) and a fourth inclined surface (right inclined surface inside 61) opposing the third inclined surface, wherein the first inclined surface includes a first inclined surface overlap portion overlapping the opening (351), wherein the second inclined surface includes a second inclined surface overlap portion overlapping the opening, wherein the third inclined surface includes a third inclined surface overlap portion overlapping the opening, and wherein the fourth inclined surface includes a fourth inclined surface overlap portion overlapping the opening (inclined surface at sidewalls of 174 having overlaps with the opening 351 based on Figure 6). 

Regarding claim 4, Figure 6 of Kim does not explicitly teach that the light emitting display device of claim 3, wherein a sum of an area of the first inclined surface overlap portion and an 

 However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a sum of an area of the first inclined surface overlap portion and an area of the third inclined surface overlap portion is the same as a sum of an area of the second inclined surface overlap portion and an area of the fourth inclined surface overlap portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figure 6 of Kim does not explicitly teach that the light emitting display device of claim 4, wherein the area of the first inclined surface is larger than the area of the second inclined surface. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the area of the first inclined surface is larger than the area of the second inclined surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, Figure 6 of Kim discloses that the light emitting display device of claim 4, wherein the first inclined surface (left sidewall surface of 174 over 160) includes protrusions and 


Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (US 20160133190 A1) in view of YUN et al (US 20170005286 A1).

Regarding claims 7-8, Figure 6 of Kim does not teach that the light emitting display device of claim 2, wherein an upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall.

However, YUN is a pertinent art which teaches an organic light emitting display device, where the organic light emitting diode display including a substrate, a first electrode disposed on the substrate, a pixel defining layer disposed on the first electrode, an organic emission layer disposed on the first electrode corresponding to the opening, and a second electrode disposed on the organic emission layer. Figure 2 of YUN teaches such a device, wherein an upper surface of a passivation layer (IL) includes protrusions and depressions, and the diode first electrode (AE) includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall (PDL), and hence improves the light efficiency of the device ([0008]-[0009]).


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an upper surface of the passivation layer includes protrusions and depressions, and the diode first electrode includes protrusions and depressions, and wherein the protrusions and depressions of the diode first electrode overlap the opening of the partition wall according to the teaching of YUN in order to improve light emitting efficiency of the device ([0008]-[0009], YUN).


Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over Bang (US 20150170563 A1) in view of LEE et al (US 20160233285 A1).

Regarding claim 19, Figure 5 of Bang discloses a light emitting display device, comprising: 
a substrate (110); 
a driving transistor (T1) disposed on the substrate and including a first gate electrode (125a); 
an interlayer insulating layer (160) disposed on the first gate electrode; 
a data conductor (171, 172 and 174, [0097], data wiring) disposed on the interlayer insulating layer and including a data connecting member (174) and a driving voltage line (172); 
a passivation layer (180) disposed on the data conductor; 
a diode (70) first electrode (191) disposed on the passivation layer; 
a partition wall (350) disposed on the diode first electrode and including an opening (351) overlapping the diode first electrode; 
a light emitting layer (370) disposed on the diode first electrode in the opening; and 

wherein the data connecting member (174) includes a first inclined surface (left sidewall of 174) and a second inclined surface (right sidewall of 174) opposing the first inclined surface, and the driving voltage line (172) includes a third inclined surface (left sidewall of 67 in 172) and a fourth inclined surface (right sidewall of 67 in 172) opposing the third inclined surface, 
wherein the third inclined surface includes a third portion overlapping the opening, wherein the fourth inclined surface includes a fourth portion overlapping the opening (both inclined sidewalls of 172 having overlapping portion with 351 based on the Drawing).

Bang does not teach wherein the first inclined surface (left sidewall of 174) includes a first portion overlapping the opening, wherein the second inclined surface (right sidewall of 174) includes a second portion overlapping the opening (351).

However, LEE is a pertinent art wherein Figure 7 of LEE teaches that a data connecting member 174 is having sidewall surfaces overlapping the opening (351) of the OLD.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting display device of Bang such that  the first inclined surface (left sidewall of 174) includes a first portion overlapping the opening, wherein the second inclined surface (right sidewall of 174) includes a second portion overlapping the opening (351) according to the teaching of LEE in order to minimize spaces between of the data wiring and reduce area  with a reasonable expectation of success since it has 

Further, Bang does not explicitly teach wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the second portion and an area of the fourth portion. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use sidewalls with inclined surface as claimed above wherein a sum of an area of the first portion and an area of the third portion is the same as a sum of an area of the second portion and an area of the fourth portion,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Figure 5 of Bang in view of LEE teach that the light emitting display device of claim 19, wherein the diode first electrode (191) overlaps the data connecting member (174) and the driving voltage line (172) (please see Figure 7 of LEE wherein 191 is overlapping 174 and 172).

Response to Arguments

Applicant's arguments filed on 07/19/2021 have been fully considered but they are not persuasive. 

Applicant’s main arguments regarding claim 1 include: Kim does not teach that an area of the first inclined surface is different from an area of the second inclined surface of the data conductor (174, Figure 6 of Kim) as claimed because Kim provides no disclosure as to areas of inclined surfaces of the data conductor and there is not even mention as to the areas of the includes surfaces of the data conductor (174). Thus, Kim does not disclose general condition similar to the way the referenced process of In re Aller, 105 USPQ 233.

In response, the Examiner respectfully points out that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." In this case, Figure 6 of Kim teaches that the data conductor (174) includes a first inclined surface (left sidewall surface of 174 over 160) and a second inclined surface (right sidewall surface of 174 over 160) opposing the first inclined surface, wherein these inclined surfaces having areas which cannot be evaluated from the Figure whether the areas are same or different but there is general condition present regarding the areas of the first inclined surface and the second inclined surface. Thus, it was proper to apply In re Aller, 105 USPQ 233 (where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art). Further, the claim does not recite how much different are the inclined surfaces and which inclines surface is bigger or smaller by how much but the patentability is said to be based upon particular chosen dimensions or upon another 

Applicant’s main arguments regarding claim 19 include: Bang does not teach wherein the data connecting member (171, Figure 5 of Bang) is connected to the first gate electrode of the driving transistor (T1). 

In response: The Examiner respectfully points out that Bang in view of LEE teaches the amended claim as described above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
09/14/2021